     Case 2:17-cr-00124 Document 53 Filed 01/06/21 Page 1 of 2 PageID #: 356




                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              CHARLESTON DIVISION


UNITED STATES OF AMERICA,



v.                                       CRIMINAL ACTION NO. 2:17-cr-00124-1

JOSEPH DANIEL MILLS


                      MEMORANDUM OPINION AND ORDER

       Pending before the court is Defendant’s pro se motion for compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) [ECF No. 52] and an associated

Motion for Appointment of Counsel [ECF No. 51]. For me to reduce or modify Mr.

Mills’ sentence under compassionate release, I must first find that he has exhausted

his administrative remedies or waited 30 days from petitioning the Warden at the

facility in which he is housed, has demonstrated “extraordinary and compelling

reasons,” is not a danger to the safety of others, and find that his release is consistent

with § 3553(a) factors. See e.g., United States v. Howard, No. 4:15-CR-00018-BR,

2020 WL 2200855, at *2 (E.D.N.C. May 6, 2020); U.S.S.G. § 1B1.13 (2018). In his

Motion, Mr. Mills states that he “has exhausted all administrative remedies available

to him for Compassionate Release,” and indicates that I should “see attached.” [ ECF

No. 52 at 1]. However, Mr. Mills did not include any attachments with his Motion.

Further, Mr. Mills did not provide the date on which he requested compassionate

release from the Warden, nor did he include any documentary evidence of the same.
   Case 2:17-cr-00124 Document 53 Filed 01/06/21 Page 2 of 2 PageID #: 357




Therefore, his motion, [ECF No. 52], is DENIED without prejudice. The associated

Motion to Appoint Counsel [ECF No. 51] is also DENIED.

      The court DIRECTS the Clerk to send a copy of this Order to the defendant

and counsel, the United States Attorney, the United States Probation Office, and the

United States Marshal.

                                      ENTER:       January 5, 2021




                                         2
